Citation Nr: 1024505	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected degenerative joint disease of the right 
knee, on a schedular basis.

2.  Entitlement to a rating higher than 10 percent for 
service-connected degenerative joint disease of the right 
knee, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to October 1983 
and August 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2006 by the 
undersigned Veterans Law Judge. 

In April 2007 and February 2009, the Board remanded this 
claim for additional development.  Unfortunately, the issue 
of entitlement to a rating higher than 10 percent for 
service-connected degenerative joint disease of the right 
knee, on an extraschedular basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's knee disability is not manifested by 
ankylosis, recurrent subluxation or lateral instability, 
dislocated or removed semilunar cartilage or by a flexion 
limited to 30 degrees or an extension limited to 15 degrees.

2.  There is no x-ray evidence of degenerative arthritic 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256 - 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the 
effect that worsening has on employment, and general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2005, April 2007 and March 
2009, which fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  In any event, in 
his statements and testimony, the Veteran demonstrated his 
actual knowledge of the elements necessary to substantiate 
his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The Veteran's claim was adjudicated subsequently 
in an April 2010 Supplemental Statement of the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are private medical records, and post-service VA 
examination and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The Veteran has also not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to a Rating Higher than 10 Percent for 
Service-Connected Degenerative Joint Disease of the Right 
Knee, on a Schedular Basis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Service connection for degenerative joint disease of the 
right knee was established by a July 1993 rating decision, at 
which time a noncompensable rating was assigned, effective 
from November 1992.  The rating was increased to 10 percent 
in a January 2003 rating decision, effective March 2002.  The 
Veteran is seeking an increased rating.  The Veteran is 
currently rated as 10 percent disabled due to painful motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee disabilities are also rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. 
§ 4.71a are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  

The Veteran was afforded a VA examination in January 2003.  
The Veteran reported symptoms of stiffness and pain.  He had 
a normal gait and did not require an assistive aid to 
ambulate.  Examination revealed no evidence of abnormal 
weight bearing signs on the feet.  There was evidence of 
painful motion and mild clicking sounds but no heat, redness, 
swelling, effusion, drainage, instability or weakness.  
Drawer sign and McMurray test were negative.  The right knee 
had a flexion of 130 degrees, with pain starting at 130 
degrees.  Extension was 0 degrees, with pain at 0 degrees.  
X-rays demonstrated a tiny degenerative patellar spur.

The Veteran was afforded a VA examination in February 2005.  
The Veteran walked with a normal gait and did not require an 
assistive aid to ambulate.  Examination of the knee revealed 
evidence of limited and painful motion along with mild 
crepitus.  Drawer sign and McMurray test were negative.  
There was no evidence of instability or weakness.  The right 
knee had a flexion of 100 degrees, with pain starting at 100 
degrees.  Extension was 0 degrees, with pain at 0 degrees.  
The examiner noted that the Veteran's range of motion was 
limited by pain and mild incoordination with pain having the 
major functional impact.  X-rays demonstrated early 
osteoarthritic changes of the tibiofemoral and patellofemoral 
joints.

The Veteran was afforded the most recent VA examination in 
April 2009.  Examination revealed no current effusion or 
gross deformity.  The right knee had a flexion of 120 
degrees, extension was to 0 degrees.  The examiner stated 
that the range of motion was not limited by pain, weakness, 
incoordination, fatigability, lack of endurance, repetitive 
motions or flares.  The knee was stable to varus and valgus, 
anterior and posterior stressing.  There was mild medial and 
lateral joint space tenderness to palpation.  X-rays, when 
compared to those taken in December 2007, demonstrated 
unchanged patellar spurring and chondromalacia, minimal 
narrowing of the medial compartment, with normal patellar 
tracking.

As stated previously, the Veteran is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 for arthritis and 
Diagnostic Codes 5256 to 5263, which rate disabilities of the 
knee and leg.  Diagnostic Codes 5256, 5258, 5259, 5262, and 
5263 are not applicable because there is no medical evidence 
of knee ankylosis, dislocated cartilage, removal of 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of the joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Although the Veteran stated in a February 2005 letter that 
his knee had instability, there is no confirmation of 
instability of the knee, other than the Veteran's statements.  
In this regard, the Board notes that he is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, his statement that his knee was unstable is not 
equivalent to a medical determination that there was 
instability as defined for purposes of evaluation under DC 
5257.  Furthermore, there was no instability found during any 
of the VA examinations.  As such, the Veteran is not entitled 
to a separate rating based on instability.  

Under Diagnostic Code 5260, to receive a 20 percent rating, 
limitation of flexion of the leg must be to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion 
of the knee is to zero degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Here, the evidence of record does not establish flexion or 
extension limitation to degrees warranting an increased 
rating.  The VA examination conducted in January 2003 found 
that the Veteran's range of motion was 0 degrees of extension 
and 130 degrees of right leg flexion.  During the February 
2005 VA examination, flexion was 100 degrees, and extension 
was 0 degrees.  Finally, during the April 2009 VA 
examination, flexion was to 120 degrees and extension was to 
0 degrees.  None of these ranges of motion are indicative of 
a rating higher than 10 percent under Diagnostic Codes 5260 
or 5261.  

However, the Board will also consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. 
Brown.

In considering additional limitation of function, the Board 
acknowledges the Veteran's complaints of knee pain and 
stiffness.  These complaints are well documented in the 
Veteran's written statements and lay statements submitted by 
friends and family members.  During the VA examinations of 
January 2003 and February 2005, the Veteran experienced pain 
during flexion at 130 degrees and 100 degrees and pain during 
extension at 0 degrees.  However, a rating of 20 percent 
requires flexion to be actually or functionally limited to 30 
degrees or an extension functionally or actually limited to 
15 degrees.  Here, even taking into consideration the painful 
movement, the Veteran's flexion is only limited to 100 
degrees, at most, and extension to 0 degrees.  The Board 
finds a rating higher than10 percent for the right knee, 
based on painful motion and functional limitation, is not 
warranted.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  DC 5003 
further states that, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under DC 5003.

X-rays taken in January 2003 demonstrated a tiny degenerative 
patellar spur.  X-rays taken in February 2005 demonstrated 
osteoarthritic changes of the tibiofemoral and patellofemoral 
joints and the Veteran was diagnosed with degenerative joint 
disease of the knee.  Under Diagnostic Code 5003, a rating of 
20 percent is warranted with x-ray evidence of degenerative 
arthritis involvement of 2 or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

According to 38 C.F.R. § 4.45(f), the knee is defined as one 
major joint.  As such, a rating higher than 10 percent is not 
warranted because there is no medical evidence of 
degenerative arthritis of 2 or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  Additionally, the Veteran does not have 
limitation of motion to 30 degrees flexion or 15 degrees of 
extension.  The medical evidence does not support a rating 
higher than 10 percent.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating higher than 10 percent for service-
connected degenerative joint disease of the right knee, on a 
schedular basis, is denied.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As stated in the February 2009 BVA Remand, the Veteran has 
indicated that his right knee disability interferes with his 
ability to be employed.  During a VA examination in February 
2005, the Veteran reported missing about 10 to 15 days of 
work because of his knee condition.  Also, the examiner 
during the February 2005 examination stated the Veteran's 
pain had major functional impact.  Most recently, in October 
2006, the Veteran asserts he was injured while at work as a 
result of his knee disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
Veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  The 
authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

The RO was instructed to provide the Veteran with notice 
pertaining to 38 C.F.R. § 3.321(b) and that the Veteran's 
extraschedular consideration should be properly adjudicated.  
The Veteran was not given notice of 38 C.F.R. § 3.321(b) and 
consideration of an extraschedular rating was not discussed.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice 
regarding the requirements for 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

2.  Ask the Veteran to submit evidence 
of interference with employment or 
episodes of hospitalization.

3.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


